INDIANA TAX COURT
                                                 Cases Transmitted
                                                  Week of 4/20/15


Name:          Richardson’s RV, Inc. v. Indiana Dept. of State Revenue
Case No.       49T10-1504-TA-00016
Date Filed:    4/23/15
Attorneys:     Randal J. Kaltenmark, Ziaaddin Mollabashy
Type of Tax:   Sales & Use – Taxpayers challenge whether the Department erred in when it determined that taxpayer’s
               sales were not interstate sales and therefore subject to sales & use tax.